The opinion of the court was delivered by
Mr. Chief Justice Simpson.
The appellant had been in the employment of the respondents as a clerk for some time previous to the 30th day of October, 1886. On that day the appellant received a letter from respondents, of which the following is a copy : “Mr. A. G. Pinckney: We have noticed you past month ■ whilst under our eyes, and have been pleased with your work. No one who shows an interest in our business will go unrewarded. Your salary from Nov. 1st will be per month at rate of $500 a year.” The appellant was dismissed on the '7th of November,' 1887, but his salary was paid up for that month, November, 1887.
On the 15th day of December, 1888, the action below was com*365menced, the plaintiff alleging in his complaint a contract of employment by the year at an annual salary of $500, commencing November 1, 1886, and a dismissal without reasonable cause on the 7th of November, 1887, and demanding judgment for $500 alleged to be due for the year ending 31 October, 1888, less what he had received for that year. The question before the Circuit Court was whether the employment was by the year or by the month, and the Circuit Judge, holding it, under the letter xupra. of October, 1886, to be by the month, non suited the plaintiff.
The appeal alleges error to this ruling. It turns, therefore, upon the construction of said letter. Did the respondents mean to contract by the year of a salary of $500, or by the month at that rate? There can be no question but that the services were to be estimated and paid for by the month at the rate-of $500 per year. That was the language of the notice given the plaintiff in October, 1886, and we think it was clearly inferable from that language, that the employment was by the month, and, therefore, that his honor was correct in so construing the letter.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.